 Case: 4:19-cr-00627-SNLJ Doc. #: 54 Filed: 11/14/19 Page: 1 of 3 PageID #: 114
                        UNITED STATES DISTRICT COURT                 FILED
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION                     NOV 14 2019
                                                                             U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,                       )                         EASTERN DISTRICT OF MO
                                                                                   ST. LOUIS
                                                 )
 Plaintiff,                                      )
                                                 )
 v.                                              ) No. Sl-4:19-CR-00627 SNLJ/SPM
                                                 )
 TERRELL HARROLD, and                            )
 THOMAS PERRY,                                   )
                                                 )
 Defendants.

                                SUPERSEDING INDICTMENT

                                           COUNT I
                                   [Sex Trafficking of Minor]

The Grand Jury charges that:

         On or about July 20, 2019, within the Eastern District of Missouri, the defendants,

                                       TERRELL HARROLD,
                                             and
                                        THOMAS PERRY,

 in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor,

 transport, provide, obtain, advertise, and maintain by any means a person-namely,

 Victim 1- knowing, and in reckless disregard of the fact, and having had a reasonable

 opportunity to observe Victim 1, that Victim 1 had not attained the age of 18 years

 and would be caused to engage in a commercial sex act.

       All in violation ofTitle 18, United States Code, Sections 159l(a)(l), (b)(2), and
 (c); and2.

                                             COUNT2
                                       [Conspiracy to Commit
                                          Sex Trafficking]

The Grand Jury further charges that:

         On or about July 20, 2019, within the Eastern District of Missouri, the defendants,
 Case: 4:19-cr-00627-SNLJ Doc. #: 54 Filed: 11/14/19 Page: 2 of 3 PageID #: 115




                                  TERRELL HARROLD,
                                        and
                                    THOMAS PERRY,

did combine, consprre and agree with each other, to, in and affecting interstate

commerce, knowingly recruit, entice, harbor, transport, provide, obtain, advertise, and

maintain, by any means a person-namely, Victim I -knowing and in reckless disregard of

the fact, and having had a reasonable opportunity to observe Victim 1, that Victim 1 had

not attained the age of 18 years and would be caused to engage in a commercial sex act,

in violation of Title 18, United States Code, Section 1591(a)(l) ,and (c).

                                     Manner and Means

   1. HAROLD and PERRY did target and recruit "Victim 1" to engage in prostitution;

   2. HAROLD and PERRY did recruit, entice, harbor, transport, provide, obtain,

       advertise and maintain "Victim 1" in a manner that affected interstate and foreign

       commerce for the purpose of engaging in prostitution;

   3. HAROLD and PERRY would encourage, support, assist, counsel, aid and abet each

       other throughout the conspiracy.

                        Overt Acts in Furtherance of the Conspiracy

   4. In furtherance of the conspiracy and to effect the objects of the conspiracy, the

       following Overt Acts, among others, were committed in the Eastern District of

       Missouri and elsewhere:

           a. On or about July 20, 2019, HAROLD and PERRY met Victim 1 in Saint

              Louis, Missouri outside a food and liquor convenience store, and eventually
Case: 4:19-cr-00627-SNLJ Doc. #: 54 Filed: 11/14/19 Page: 3 of 3 PageID #: 116




              persuaded, induced, enticed, or coerced her to travel with HAROLD and

              PERRY, where HAROLD and PERRY directed and arranged for Victim I to

              perform commercial sex acts;

          b. On or about July 20, 2019, HAROLD and PERRY persuaded, induced,

              enticed, or coerced Victim I to engage in acts of prostitution inside a Black

              GMCYukon;

          c. On or about July 20, 2019, HAROLD and PERRY had control over Victim

              l's physical movement, cell phone and manner of communication with

              others outside of the conspiracy;

          d. On or about July 20, 2019, HAROLD and PERRY directed and forced

              Victim I to participate in prostitution while under the influence of alcohol

              provided by HAROLD and PERRY;

          e. On or about July 20, 2019, HAROLD and PERRY solicited employees at a

              local Metro PCS store to engage and participate in commercial sex acts with

              Victim I.

All in violation of Title 18, United States Code, Section 1594(c).

                                           A TRUE BILL.




                                           FOREPERSON

JEFFREY B. JENSEN
United States Attorney



Dianna R. Collins, #59641
Assistant United States Attorney
